Citation Nr: 1403190	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-39 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the reduction of the evaluation of the Veteran's service-connected aortic insufficiency secondary to bacterial endocarditis from 60 percent to 30 percent, effective October 1, 2006, was proper.

2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to July 2000.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's disability rating for aortic insufficiency from 60 percent to 30 percent, effective October 1, 2006.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing is associated with the claims file. 

In February 2010, the Board remanded this case for further development.

In an April 2012 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a September 2012 Order, the Court granted the motion, vacated the April 2012 Board decision, and remanded the case to the Board for further appellate review.

In May 2013 and August 2013, the Board again remanded this case for further development.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO assigned a 60 percent disability evaluation for aortic insufficiency, effective as of May 20, 2003. 

2.  In a July 2006 rating decision, the RO decreased the Veteran's disability evaluation for his aortic insufficiency to 30 percent, effective as of October 1, 2006. 

3.  At the time of the reduction of the Veteran's benefits, his 60 percent disability evaluation had been in effect for less than five years. 

4.  Clear improvement in the Veteran's service-connected aortic insufficiency has not been shown. 


CONCLUSION OF LAW

The reduction from 60 percent to 30 percent for service connected aortic insufficiency secondary to bacterial endocarditis, as of October 1, 2006, was improper and the 60 percent rating is restored.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.344, 4.104, Diagnostic Codes 7001 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction

The Veteran was originally granted service connection for aortic insufficiency secondary to bacterial endocarditis in a February 2001 rating decision.  At that time, this disability was evaluated as noncompensably (0 percent) disabling, effective August 1, 2000.  This evaluation was increased to 30 percent in a January 2004 rating decision.  In a May 2004 rating decision, his evaluation was increased to 60 percent, effective May 5, 2003, noting that the July 2003 VA examination clearly shows an ejection fraction of 50 percent and METs possibly recorded as low as 5.

The RO satisfied all the necessary procedural guidelines for a reduction in the Veteran's evaluation for his service connected aortic insufficiency secondary to bacterial endocarditis.  Reduction in the evaluation of a service-connected disability is allowed when warranted by the evidence and subject to certain procedural guidelines: first, there must be a rating action proposing the reduction; then the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  38 C.F.R. § 3.105(e). 

In a December 2005 rating decision, the RO proposed a reduction in the Veteran's disability evaluation from 60 percent to 30 percent.  The reasons for this reduction (that there was indicia of significant improvement including increased activity level) was explained in that rating decision.  The Veteran was provided notice of the proposed reduction in a January 2006 letter that was mailed to the Veteran's address of record.  See 38 C.F.R. § 3.105(e) (setting forth the notice requirements for reduction in the evaluation of a service-connected disability).  This letter notified the Veteran of the 60-days time frame within which he could submit additional evidence and/or request a predetermination hearing.  Thus, the necessary procedural guidelines for a reduction were satisfied.  This proposed reduction was repeated in an April 2006 rating decision.

The Veteran submitted a statement disagreeing with the proposed reduction, but did not request a hearing or submit additional medical evidence with 60 days of that letter.  Because no hearing was held, the final determination was made based on the evidence of record.  See 38 C.F.R. § 3.105(e), (i)(2).  In a July 2006 rating decision, the RO reduced the Veteran's disability evaluation from 60 percent to 30 percent, effective October 1, 2006.  Thus, the RO correctly followed the procedural guidelines for a reduction of the Veteran's aortic insufficiency secondary to bacterial endocarditis by properly notifying him of the action and allowing him 60 days to submit evidence on his behalf.

The prior 60 percent disability rating was in effect for less than five years.  As such, it was not entitled to the special regulatory protections of 38 C.F.R. § 3.344(a), (b), and could be reduced based upon a showing that the disability had improved.  38 C.F.R. § 3.344(c); see also Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (holding that a reduction requires determinations, based on a preponderance of the evidence, that an improvement has occurred and that such improvement reflects an improvement in ability to function under ordinary conditions of life and work).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Endocarditis is rated under Diagnostic Code 7001.  38 C.F.R. § 4.104.  Under this diagnostic code, endocarditis resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7001.  Endocarditis resulting workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.  Endocarditis resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Id.  Endocarditis resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction  with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

When it is not possible to distinguish disability caused by service-connected conditions from that caused by a non-service-connected disorder, the entire disability is treated as if caused by service connected conditions.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Veteran underwent a VA examination in March 2005.  At that time the Veteran reported no history of angina, fatigue, hospitalization or surgery, trauma to the heart, cardiac neoplasm, myocardial infarction, CHD, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, or pericarditis.  He reported monthly dizziness, a history of dyspnea on moderate exertion and mild endocarditis and one episode of syncope.  His heart disability did not require continuous medication.  The Veteran's pulse was 91 beats per minute.  His blood pressure was 130/84.  This examination was abnormal in that it found a murmur in the aortic area, non-radiating in nature.  There were no signs of congestive heart failure.  The Veteran's heart had regular rhythm, with no click, pericardial rub, or peripheral edema.  Stress testing found activity level between 4 to 10 METs.  The Veteran was independent in all ADLs and currently studying at Delgado Community College.  His ejection fracture was greater than 50 percent.  His heart size was normal on echocardiogram.  He had normal left ventricular systolic and diastolic function and mild aortic insufficiency.

Clarification of this examination was requested and an August 2005 opinion was provided.  This examiner noted that the Veteran's stated METs were derived from estimation, not an actual stress test and probably a more accurate estimation of the Veteran's METs would be between 3 and 6 as the Veteran states he is able to engage in moderate activity before becoming fatigued.  In terms of why he had a normal echocardiogram with normal cardiac function and METs with this number, the examiner states that the Veteran had severe problems secondary to back pain which limited his activity so he has poor exercise tolerance.  This was really a result of deconditioning or poor conditioning as the limiting factor on his activity level was back pain.

Private treatment records dated May 2006 show cardiac catherization and angiography.  The report of these procedures concluded that the Veteran had normal left ventricular systolic function, moderate aortic regurgitation, and coronary artery disease, septal perforator with 80 percent ostial stenosis.

The Veteran again underwent a VA examination in July 2013.  At that time, the Veteran reported that he was unable to mow his lawn or wash his car.  His wife, a nurse, reported edema.  Physical examination showed trace peripheral edema of the bilateral lower extremities.  The Veteran took Enalapril and metoprolol for moderate aortic insufficiency.  His heart rate was 64.  His blood pressure was 122/76.  His heart had regular rhythm with the point of maximal impact is 5th intercostal space, normal heart sounds and peripheral pulses, and no jugular-venous distension.  He had clear auscultation of the lungs.  Cardiac dilatation was documented in the July 2013 echocardiogram.  There was no cardiac hypertrophy.  He had normal wall motion and wall thickness.  The Veteran's left ventricular ejection fraction (LVEF) was 55 percent.  Interview-based METs test was 5.  This METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4 mph). The examiner noted that it was clear that the patient's activity is limited by musculoskeletal complaints as well as shortness of breath and fatigue.  The extent to which these symptoms limit his activity varies greatly depending on the focus of the conversation.  METs level limitation is not due solely to the heart conditions, but also due to musculoskeletal conditions that result in a marked decrease in the Veteran's METs level.  The limitation in METs level is due to multiple factors; it is not possible to accurately estimate this percentage.  His heart condition impacts his her ability to work in that he attributes limitations in his activity due to shortness of breath.  In general, the degree of aortic insufficiency is not associated with significant shortness of breath unless associated with additional cardiac features.

In an October 2013 addendum, the examiner found that the records suggested that the Veteran's function in 2006 had improved and reflected an improvement in his ability to function under ordinary conditions of life and work.  He was able to complete 7.6 METs on a stress test around that time.  The Veteran was now limited by musculoskeletal complaints that are closely linked to his shortness of breath and the examiner could not reasonably render an assessment of the contribution to his cardiac limitations without resorting to mere speculation based on limitations inherent in medical testing.

As the Veteran's 60 percent evaluation was based on the July 2003 VA examination, which showed an ejection fraction of 50 percent and METs possibly recorded as low as 5, any reduction must be based on evidence of improvement when compared to those findings.  The Veteran's March 2005 VA examination and August 2005 opinion showed an improvement in his ejection fraction, but a decrease in his METs.  The July 2013 VA examination showed an ejection fraction of 50 percent and METs limited to 5.  This METs limitation was based on the lowest recorded number in the given range.  The recent medical evidence of record suggests that the Veteran's METs levels were negatively affected by his musculoskeletal conditions.  The Veteran's musculoskeletal complaints predate the July 2003 VA examination, but no effects on the Veteran's METs based on these complaints was noted in that examination report.  While the recent examiners have noted that these musculoskeletal conditions have a detrimental impact on the Veteran's recorded MET levels, the July 2013 examiner specifically stated that it was not possible to accurately estimate this percentage.  Thus, it is unclear whether these recent examinations show improvement in the Veteran's disability or rather more accurate attribution of the underlying cause.  This ambiguity prevents a finding of sustained improvement in the Veteran's ability to function under ordinary conditions of life and work.  As such, the prior 60 percent evaluation is restored.



ORDER

The reduction from 60 percent to 30 percent for service connected aortic insufficiency secondary to bacterial endocarditis, as of October 1, 2006, was improper and the 60 percent rating is restored.


REMAND

In the prior remand, the Board referred the issue of entitlement to TDIU.  While this issue was addressed in the November 2013 Supplemental Statement of the Case, that discussion appears cursory at best and reflects no evidence.  It is unclear how a determination can be made without consideration of evidence.  Thus, another remand is necessary to rectify this by fully considering the evidence of record.

Specifically, the Board notes that the Veteran has reported last working in August 2001.  See August 2005 VA Form 21-4192, Request for Employment Information in Connection With Claim for Disability Benefits and July 2005 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU application).  He has submitted a November 2009 physician's letter noting that he is unable to work due to lumbago.  However, in his July 2005 TDIU application, the Veteran implied that he was pursuing a degree that would allow him to work in a more sedentary type career field.  Thus, it is unclear if the Veteran's service connected disabilities prevent him from securing and maintaining gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any additional development deemed appropriate, to include additional examination or medical opinions as needed.

2.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


